department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date legend b state c school dear contact person identification_number contact number employer_identification_number uil index we have considered your request for a ruling that you are not required to file annual information returns on form_990 return of organization exempt from income_tax pursuant to revproc_95_48 1995_2_cb_418 based on the information provided we have concluded that you do not meet requirements to be excepted from filing form_990 the basis for our conclusion is set forth below issue do you meet the requirements to be excepted from filing form_990 as a governmental affiliate no for the reasons explained below facts you were incorporated under the laws of b you subsequently filed an application with c school district to operate a charter school based on the information provided you were recognized as a charter school exempt under code sec_501 you offer a full range of educational programs for basic kindergarten though twelfth grade as well as preschool special vocational gifted and talented programs bilingual education and many other services and programs each charter school in your district has a separate governing board however the board_of education must approve all charter school applications and budgets the charter schools are discretely presented components of the c school district’s annual reports because the district is accountable for your financial reporting c school district approved your application to form and operate a charter school your governing body consists of five members elected by your school community section of your charter contract indicates that your board_of directors shall be accountable for the governance and operations of your school section of your charter contract provides that your board_of directors have the authority to act independently when contracting for goods and services selecting personnel procuring equipment and furniture and that you are to be solely responsible for purchases and or financial agreements according to your school handbook your board election procedures consist of an annual election held by your existing board_of directors you will send notices in your school handbook informing parents that a seat or seats are up for election at your annual meeting of members a couple weeks prior to the election information regarding voting will be distributed to parents candidates receiving the most votes at your annual meeting shall be elected your budget is annually reviewed and approved by your school district your school is responsible for providing the school district with written revenue and expenditure reports in addition to annual financial statement that reports detailing the costs of administration instruction and other spending categories consistent with the format required by state law you stated that you do not have a ruling or determination_letter from the internal_revenue_service service recognizing you as an affiliate of a governmental_unit law sec_501 of the code provides in part that organizations described in sec_501 are exempt from federal_income_tax sec_501 of the code describes in part an organization which is organized and operated exclusively for religious charitable scientific testing for public safety literary or educational purpose no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_6033 of the code generally requires the filing of annual information returns by exempt_organizations sec_6033 of the code provides certain mandatory exceptions to filing annual information returns sec_6033 of the code provides discretionary exceptions from filing such returns where the secretary determines that such filing is not necessary to the efficient administration of the tax laws revproc_95_48 provides an exception from filing for governmental units or affiliates of governmental units that are exempt from federal_income_tax under sec_501 sec_4 a of revproc_95_48 provides that an organization will be treated as an affiliate of a governmental_unit if service that it is described in sec_501 and it has a ruling from the its exempt_purpose income is excluded under sec_115 it is entitled to receive deductible contributions under sec_170 because the contributions are for_the_use_of a governmental_unit or it is a wholly owned instrumentality of a state or political_subdivision for employment_tax purposes or b it meets the requirements of sec_4 b sec_4 b of revproc_95_48 provides the following criteria to be used to determine whether an organization meets the requirements of sec_4 b the organization is either operated supervised or controlled within the meaning of sec_1_509_a_-4 of the regulations by governmental units or by an organization's governing body that is elected by the public at large the organization possesses two or more affiliation factors listed under section dollar_figure of the revenue_procedure and the organization's filing of form_990 is not otherwise necessary to the efficient administration of the internal revenue laws section dollar_figure of revproc_95_48 describes among the affiliation factors the following a the organization was created by one or more governmental units organizations that are affiliates of governmental units or public officials acting in their official capacity b the organization's support is received principally from taxes tolls fines government appropriations or fees collected pursuant to statutory authority amounts received as government grants or other contract payments are not qualifying support under this paragraph c the organization is financially accountable to one or more governmental units this factor is present if the organization is i required to report to governmental_unit s at least annually information comparable to that required by form_990 and ii is subject_to financial audit by the governmental_unit s to which it reports a report submitted voluntarily by the organization does not satisfy clause i also reports and audits pursuant to government grants or other contracts do not alone satisfy this paragraph c d one or more governmental units or organizations that are affiliates of governmental units exercise control_over or oversee some or all of the organization's expenditures although it is not financially accountable to governmental units as described in paragraph c of this section e if the organization is dissolved its assets will by reason of a provision in its articles of organization or by operation of law be distributed to one or more governmental units or organizations that are affiliates of governmental units within the meaning of sec_4 of this revenue_procedure section dollar_figure of revproc_95_48 provides that in making a ruling or determination whether the organization's filing of form_990 is otherwise necessary to the efficient administration of the internal revenue laws under sec_4 b iii all relevant facts and circumstances shall be considered relevant facts and circumstances suggesting that filing is necessary for efficient tax_administration include the extent to which the organization has taxable subsidiaries or participates in joint ventures with non-exempt entities whether it engages in substantial public fund-raising efforts and whether its activities provide significant benefits to private interests application of law based on the information you submitted and for the reasons explained below we have concluded that it is not in the interest of sound tax_administration to approve your request for exception from filing form_990 as a governmental affiliate in order to qualify for the exception from the filing requirement you must demonstrate that you are a governmental_unit or closely affiliated with a governmental_unit you are not a governmental_unit so we have considered whether you are closely affiliated with a governmental_unit sec_4 a and b of revproc_95_48 provide the circumstances under which an organization will be treated an affiliate of a governmental_unit sec_402 requires that you have a ruling or determination from the service that you are an affiliate of a governmental_unit you do not have the necessary ruling you also do not meet the exception provided by sec_4 b because i your officers directors or trustees are not appointed or elected by a governmental_unit or the public at large ii you do not possess more than of the affiliation factors under sec_4 e e e e e you were not created by a governmental_unit affiliate or public official the payments you receive from the school district are based on contractual obligation rather than statutory authority the annual reports you provide to the school district are provided pursuant to your contract not statutory financial accountability to the school district and there is no evidence that any governmental_unit has the right to exercise control_over your expenditures beyond the terms of your contract with the schoo district finally the fact that your assets will be distributed to a governmental_unit on your dissolution is a single factor that is not sufficient to ensure that your current operations are subject_to the supervision and control of c school district iii the service has not found that the efficient administration of the internal revenue laws will be promoted if you or similar organizations are granted relief from the form_990 requirement applicant’s position you assert that your charter contract shows that you are operated supervised or controlled within the meaning of sec_1_509_a_-4 of the regulations by governmental_unit s or by an organization's governing body that is elected by the public at large you assert that the school district you are affiliated with has the authority to terminate your charter contract for non-compliance under any of its terms service’s response to applicant’s position your organization is not operated supervised or controlled within the meaning of sec_1_509_a_-4 of the regulations by governmental units or by an organization's governing body that is elected by the public at large your annual election is restricted to parents of your student body and is not open to the public at large your affiliated governmental_unit does not excise the control and discretion over your governing body comparable to that of a parent and subsidiary conclusion based on the information you submitted and in accordance with revproc_95_48 we deny your request for exception from filing form_990 as a governmental affiliate as it is not in the interest of sound tax_administration as explained above you are not a government unit and you are not closely affiliated with a governmental_unit accordingly we conclude it is not in the interest of sound tax_administration to grant your request for exception from filing form_990 as a government affiliate filing penalties and revocation of tax-exempt status if a form_990 or form 990-ez is not filed the irs may assess penalties on the organization of dollar_figure per day until it is filed this penalty also applies when the filer fails to include required information or to show correct information the penalty for failure_to_file a return or a complete return may not exceed the lesser_of dollar_figure or percent of the organization’s gross_receipts for an organization that has gross_receipts of over dollar_figure million for the year the penalty is dollar_figure a day up to a maximum of dollar_figure the irs may impose penalties on organization managers who do not comply with a written demand that the information be filed sec_6033 of the code provides that failure_to_file form_990 form 990-ez or form 990-n for consecutive years results in revocation of tax-exempt status as of the filing due_date for the third return an organization whose exemption is revoked under this section must apply for reinstatement by filing a form_1023 and paying a user_fee whether or not the organization was originally required to file for exemption reinstatement of exemption may be retroactive if the organization shows that the failure_to_file was for reasonable_cause information with respect to the implementation of sec_6033 is available at www irs gov eo if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations enclosure notice a redacted copy of this letter
